Citation Nr: 0415213	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  03-24 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for Post-Traumatic Stress 
Disorder (PTSD).  

ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in December 
2001, a statement of the case was issued in June 2003, and a 
substantive appeal was received in August 2003.  

The veteran failed to report for a local RO hearing which was 
scheduled in December 2003.   


FINDINGS OF FACT

1.  The veteran's claimed stressor of a sexual assault during 
his period of active duty service has not been verified, and 
he did not engage in combat with the enemy.  

2.  The veteran has not been diagnosed with PTSD based on a 
verified in-service stressor.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.304(f)(3) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made after the veteran was provided 
VCAA notice in May 2001.  Additional notification of the 
special development procedures for claims based on personnel 
assaults was provided to the appellant in March 2003.  

The Board also finds that all necessary development has been 
accomplished.  The record includes service medical records 
and service personnel records, including performance reports.  
The RO has made reasonable and appropriate efforts to assist 
the appellant in obtaining the evidence necessary to 
substantiate his claim, including identified treatment 
records.  The appellant has not identified any additional 
pertinent outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Under 
these circumstances, the Board finds that adjudication of the 
claim under consideration, at this juncture, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

II.  Service Connection Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f); Cohen v. Brown, 
10 Vet. App. 128 (1997).  The Court of Appeals for Veterans 
Claims has emphasized that -

"eligibility for a PTSD service-connection award requires" . 
. . specifically, "(1) [a] current . . . medical diagnosis of 
PTSD . . . ; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor."

Gaines v. West, 11 Vet. App. 353, 357 (1998), citing Cohen, 
supra, and Suozzi v. Brown, 10 Vet. App. 307 (1997) (emphasis 
in original).  If the claimant did not engage in combat with 
the enemy, or the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen, supra; Moreau v. Brown, 9 Vet. App. 389 
(1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. 
Brown, 7 Vet. App. 70, 76 (1994).

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991); Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  In sum, whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators, and whether any stressors that occurred were of 
sufficient gravity to cause or to support a diagnosis of PTSD 
is a question of fact for medical professionals.  Cohen, 
supra.

The veteran's principal claimed stressor is that he was 
sexually assaulted during his period of active duty.  In this 
regard, the Court has noted that in claims for service 
connection for PTSD based on personal assault, VA has 
established special procedures for evidentiary development.  
Patton v. West, 12 Vet. App. 272, 277 (1999).  These 
procedures, which became effective in February 1996, take 
into account the fact that since personal assault is an 
extremely sensitive issue, many incidents of personal assault 
are not officially reported, and victims of this type of in- 
service trauma may find it difficult to produce evidence to 
support the occurrence of the stressor.  These procedures 
thus acknowledge the difficulty claimants face in 
establishing the occurrence of the stressor through standard 
evidence, and the need for development of alternate sources 
of evidence.  See VA Adjudication Procedure Manual M21-1 
(hereinafter M21-1), Part III, paragraph 5.14c (Feb. 20, 
1996) (substantially enlarging on the former Manual M21-1, 
Part III, paragraph 7.47c(2) (Oct. 11, 1995)).  Alternate 
sources that may provide credible evidence of an in-service 
personal assault include medical or counseling treatment 
records following the incident, military or civilian police 
reports, reports from crisis intervention or other emergency 
centers, statements from confidants or family, copies of 
diaries or journals, or behavior changes documented or 
observed at the time of the incident, such as obsessive 
behavior at the time of the incident, pregnancy tests, 
increased interest in test for sexually transmitted diseases, 
termination of primary relationships, or alcohol and drug 
abuse.  Evidence that documents any such behavioral changes 
may require interpretation by a VA neuropsychiatric physician 
to determine whether such evidence bears a relationship to 
the medical diagnoses.  See M21-1, Part III, para. 
5.14(c)(9).

Furthermore, these provisions recognize that the standard 
PTSD stressor letter may be inappropriate for this type of 
PTSD claim, and thus state that if the claimed stressful 
incident is a personal assault, a stressor development letter 
specifically tailored for personal assault cases should be 
sent to such veterans.  See M21-1, Part III, para. 
5.14(c)(6).

In addition, the Court in Patton stated that in two places 
M21-1, Part III, para. 5.14(c)(3) and (9), appeared 
improperly to require that the existence of an in-service 
stressor be shown by "the preponderance of the evidence" and 
held that any such requirement was inconsistent with the 
benefit of the doubt doctrine found in 38 U.S.C. § 5107(b).  
Therefore the evidence need only be in relative equipoise to 
prevail on the question of the existence of the stressor.

Finally, effective March 7, 2002, VA amended the regulations 
concerning the evidence necessary to establish the occurrence 
of a stressor in claims for service connection for PTSD 
resulting from personal assault.  These new regulations 
partially divided and expanded 38 C.F.R. § 3.304(f), and 
require that VA not deny such claims without:  (1) first 
advising claimants that evidence from sources other than a 
claimant's service medical records, including evidence of 
behavior changes, may constitute supporting evidence of the 
stressor; and (2) allowing him or her the opportunity to 
furnish this type of evidence or advise VA of potential 
sources of such evidence.  38 C.F.R. § 3.304(f)(3).  The 
record shows that the veteran was advised of these provisions 
in connection with the May 2001 RO letter and was furnished a 
personal assault questionnaire at that time which listed in 
detail the provisions subsequently set forth by the above 
regulation.  

Specifically, this regulation provides the following 
guidance:  If a post-traumatic stress disorder claim is based 
on in-service personal assault, evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post- traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3)).  

III.  Analysis

The veteran has not contended that he engaged in combat with 
the enemy.  His claim for service connection for PTSD is 
based solely on the allegation that he was sexually 
assaulted/raped while he was on active duty in 1965.  The 
problem with this claim, however, is that the there is no 
verification of the alleged in-service assault.  The veteran 
has indicated that he did not inform anyone of the assault at 
that time it happened.  Service personnel records and service 
medical records do not document any evidence that the veteran 
reported that he was sexually assaulted during his active 
military service.  Nor do they include any complaints of, 
diagnosis of or treatment for any mental disorders.  

In March 2003, the RO sent the veteran a letter requesting 
that he provide any additional evidence related to the 
stressor.  In April 2003, the veteran submitted a stressor 
statement dated in July 2001, which was a duplicate of 
evidence associated with the claims files at the time of the 
initial RO decision.  The veteran has never reported the 
existence of any evidence from sources other than the 
veteran's service records and current treatment records that 
may corroborate the veteran's account of the stressor 
incident.  He has not provided any statements from family 
members or confidantes.  

The Board and the RO have reviewed the claims files for 
behavior changes around the time of the alleged incident 
without success.  There was no evidence of any requests for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  While a 
Licensed Clinical Social Worker reported in February 2002 
that the veteran was able to thrive with increased 
responsibility as a RN in the service until the assault, the 
Board notes the service personnel records reveal that the 
veteran's evaluations by his superiors actually increased 
from 1963 to 1966.  

The Board further notes the veteran is not consistent in 
reporting his alleged in-service assault to healthcare 
practitioners.  There are many references in the medical 
evidence of record to the fact that the veteran suffered 
trauma at that hands of an uncle and possible his father.  
The veteran is not nearly as consistent, however, in 
reporting the in-service assault to health care 
professionals.  A February 2001 intake summary from a VA 
facility indicates that the veteran reported a history of 
physical, emotional and sexual abuse from an uncle.  However, 
under the heading for "Military" which was to include any 
service related instances of sexual abuse or harassment, 
there was no indication that the veteran informed the 
examiner of his alleged in-service report.  A similar 
situation was documented in a March 2001 clinical record.  A 
private clinical record dated in March 2001 includes a 
diagnosis of PTSD due to early childhood trauma.  In May 
2001, a Licensed Clinical Social Worker reported that the 
veteran was clearly disabled due to early onset PTSD from 
childhood as well as depression and anxiety.  In June 2001, a 
Licensed Clinical Social Worker reported that he had been 
treating the veteran since January 2001.  The author reported 
that the veteran had experienced early childhood physical 
abuse at the hands of his father which was life threatening.  
Reported diagnoses were bipolar disorder and PTSD.  A sexual 
assault in the military was not noted.  

The veteran has also provided somewhat conflicting accounts 
of the assault.  In July 2001, the veteran submitted a 
statement indicating he had been sexually abused while on 
active duty during the holiday season of 1963.  He was not 
sure if he was assaulted by fellow officers or by non-
commissioned officers.  He was intoxicated at the time of the 
assault.  A February  2002 report from a Licensed Clinical 
Social Worker indicates, however, that the veteran reported 
he was assaulted by a group of officers and enlisted men who 
held a pillowcase over his head so they could not be 
identified.  The pertinent diagnosis was sexual assault PTSD 
which was noted to be an aggravation of adolescent 
molestation.  Based on the above inconsistencies, the Board 
has placed reduced probative value on the veteran's 
allegations of an in-service assault.  

The record is void of medical or counseling records which 
document treatment directly related to the claimed incident, 
military or civilian police reports, or reports from crisis 
intervention or other emergency centers.  The service medical 
records do not demonstrate treatment for any injuries 
consistent with sexual or physical assault.  The veteran was 
advised to submit corroborating evidence regarding his 
claimed sexual harassment and/or rape, and he was sent the 
appropriate forms for reporting this information in 
accordance with VA provisions and current case law.  However, 
he has not provided any significant secondary evidence to 
support his assertion.

The Board concludes that the veteran's claimed in-service 
sexual assault stressor may not be accepted as fact.  
Accordingly, the diagnoses of PTSD associated with the claims 
files which are based on this reported history would be 
lacking probative value and rendered insufficient to support 
an award of service connection.  Without a diagnosis of PTSD 
based on a verified stressor, service connection for that 
disorder may not be granted.  Cohen, supra.  Consequently, 
service connection for PTSD is denied.

The Board notes post-service medical evidence of record 
includes diagnoses of mental disorders including major 
depressive disorder, bipolar disorder and PTSD.  However, 
there is no evidence of record linking any mental disorder 
other than PTSD to the veteran's active duty service.  The 
veteran has not alleged such link either.  


ORDER

The claim is denied.  



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



